At the March term for 1848, of the Circuit court of Chesterfield county, Peter K. Morgan was indicted, for that he, on the 15th of February 1848, at the county c., without a license, did sell by retail, to be drank in his house, rum, wine, brandy or other spirituous liquors, to be drank where sold, c.
The defendant demurred to the indictment, on the ground that the charges were laid in the disjunctive: But the Court overruled the demurrer. The defendant then pleaded "not guilty," and on the trial demurred to the evidence; and the Commonwealth joined in the demurrer. Whereupon the jury found a verdict of guilty, subject to the demurrer to evidence. *Page 593 
The evidence consisted of the testimony of a single witness, who deposed, that on the 15th of February 1848, he and John Perry drank spirits at the house of the defendant; which said spirits were called for by Perry, and by him paid for; the purchase having been made of, and the payment made to, the defendant.
The Court gave judgment upon the demurrer to evidence, against the defendant, for a fine of 30 dollars and the costs. Whereupon he applied to this Court for a writ of error, which was allowed.
The judgment is affirmed.